Citation Nr: 1540979	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-21 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1970 to March 1972, with reported additional unverified service in the Reserves from June 1970 to July 1970.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The agency of original jurisdiction (AOJ) retaining jurisdiction of this appeal is the Montgomery, Alabama VARO.

The Board has recharacterized the issue of entitlement to service connection for PTSD with depression to more broadly encompass entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to verify the Veteran's periods of active duty for training (ACDTURA) and/or inactive duty for training (INACDTURA) with the Navy Reserve, and to afford him a VA examination to evaluate his claim for service connection for an acquired psychiatric disorder, to include PTSD and depression.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and ask him to relate the APPROXIMATE DATES, facts, circumstances and names of the individuals who he alleges were injured or killed on the USS Forrestal (enlisted man walking into a propeller on an aircraft and another individual being "sucked into a jet engine"). IF THE VETERAN PROVIDES ANY RELEVANT INFORMATION WHICH CAN BE SUBSTANTIATED THROUGH OFFICIAL CHANNELS, CONDUCT APPROPRIATE RESEARCH.

ALSO REQUEST THAT THE VETERAN REPORT THE NAME AND LOCATION OF HIS ALLEGED U.S. NAVAL RESERVE UNIT FOR THE PERIOD JUNE 1970 TO JULY 1970.

2. Contact the National Personnel Records Center, the Records Management Center, the Navy Reserve Personnel Center, or any other appropriate entity, to verify the dates of the Veteran's military service in the Navy Reserve, to include the dates for each period of ACDUTRA and INACDUTRA that he attended, as well as all periods of active duty. Obtain these records and enter them into the electronic file.

IF THE VETERAN REPORTS THE NAME AND LOCATION OF HIS ALLEGED U.S. NAVAL RESERVE UNIT FOR THE PERIOD FROM JUNE 1970 TO JULY 1970, CONSIDER CONTACTING THAT UNIT AND/OR ITS SUPERVISING HEADQUARTERS TO OBTAIN ANY ADDITIONAL SERVICE PERSONNEL AND SERVICE MEDICAL RECORDS.



3. Perform all other necessary development to ensure that the Veteran's complete service personnel and treatment records (Navy Reserves from June 1970 to July 1970 and Navy from July 1970 to March 1972) have been obtained and associated with the claims file.

A specific request must be made for:

(a) The memorandum from Commanding Officer, T.B. Russell, Jr. (CO Russell) to Chief of Naval Personnel dated March 10, 1972, including all enclosures, especially, the referenced psychiatric evaluation; and 

(b) Any outstanding service treatment records, specifically, any records from Naval Station Norfolk in Norfolk, Virginia.

If any identified records  are not obtainable (or none exist), the Veteran and his representative must be notified and the record clearly documented.

4. After the above development has been completed, schedule the Veteran for a VA examination to determine the etiology of any current acquired psychiatric disorder, to include depression and/or PTSD.  All indicated tests and studies are to be performed.  In conjunction with the examination, the electronic claims file must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place must be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner must identify all psychiatric disorders present at any time, to include PTSD and/or depression.  In regard to each diagnosed disorder, the examiner must provide an opinion as to whether the Veteran's current disorder (1) began during active service, to include any verified period of ACDTURA; (2) is related to any incident of service, including any verified period of ACDUTRA; or (3) is related to an injury incurred during a period of INACDTURA.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

The Veteran contends that he witnessed the death of two service members while serving on the USS Forrestal between December 1970 and July 1971.  He further contends that witnessing these deaths caused him to become uncooperative and disruptive to others. ADVISE THE EXAMINER IF THESE EVENTS HAVE BEEN CORROBORATED BY OFFICIAL RECORDS;

The Veteran's service personnel records reflect that he was stationed aboard the U.S.S. Forrestal and the U.S.S. America;

The Veteran's service personnel records indicate that the Veteran received non-judicial punishment aboard the U.S.S. Forrestal in March 1971, and aboard the U.S.S. America in December 1971 and in January 1972.

The Veteran's service personnel records reflect that he received non-judicial punishment because of a June 1971 unauthorized absence from appointed place of duty, assault with a dangerous weapon, disobeying a lawful order from a superior petty officer; and a July 1971 unauthorized absence from appointed place of duty;

In December 1971, it was reported that he was on unauthorized absence;

In December 1972, he was arrested by civil authorities for moving violations;

In March 1972, the Veteran voluntarily requested early discharge.

The Veteran's Record of Discharge indicates that the Veteran was discharged from active duty under honorable conditions due to unsuitability and two periods of "TL" (time lost) from September 24, 1971 to November 7, 1971 and one day of December 18, 1971.

On pre-service examination in June 1970, clinical evaluation of the psychiatric system is normal.

The Veteran denied having depression, anxiety or unusual stress, and VA PTSD screens and depression screens were negative in March 2003, October 2004, May 2006, June 2006, August 2006 and February 2007.

During a rehabilitation treatment program screen in July 2005, the Veteran alleged that he "spent two weeks in the psychiatric ward for evaluation at the military hospital in Norfolk, Virginia."

In a November 2007 VA medical treatment record, it is noted that the Veteran reported having depression.  Additionally, the Veteran reported that he was "put into a psych ward" and then returned back to active duty.

In December 2007, the Veteran attended VA classes related to substance abuse and PTSD, including PTSD therapy.

A November 2011 VA PTSD screen was positive.  The Veteran was referred to mental health or substance abuse treatment disorder program.  However, the Veteran declined referral to a mental health professional, stating that "there is no use."

A March 2013 VA depression screen was negative for depression.  The Veteran reported no recent stressful events.  

The November 2013 VA medical report indicates that the Veteran had a prescription to take Sertraline every day for depression.

With respect to the review of the claims file, the examiner is asked to respond to the following:

a) Indicate all acquired psychiatric disorders currently shown, to include PTSD and depression.

b) Specifically indicate whether the Veteran meets the DSM-IV criteria for PTSD.

c) For any currently diagnosed psychiatric disorder other than PTSD, determine whether such disorder had its onset in service or is otherwise related to service, to include any verified stressors.
	
5. Review the claims file to ensure that all of the foregoing requested development is completed and conduct any other appropriate development deemed necessary.  Then, readjudicate the claim.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran  has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

THE VETERAN IS ADVISED that he must fully cooperate in this effort. The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a). IF THE VETERAN DOES NOT FULLY COOPERATE, THE CLAIM WILL BE DECIDED ON THE BASIS OF THE EVIDENCE OF RECORD AND MAY BE DENIED. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

